Citation Nr: 1414465	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel










INTRODUCTION

The Veteran had active service from January 2002 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for a hearing in July 2013, but did not appear.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

The Board notes that a February 2014 letter sought clarification from the Veteran regarding his representation, in light of a January 2013 withdrawal of representation from his private attorney and a December 2013 statement from a Veterans Service Organization clarifying that it had not agreed to represent the Veteran.  The Veteran had thirty days to respond before the Board would continue appellate review, on the assumption that failure to respond meant he wished to represent himself.  The Veteran did not respond.  Accordingly, the Board acknowledges that the Veteran is not represented.


FINDINGS OF FACT

1.  The Veteran is service connected for anxiety disorder NOS, rated at 30 percent disabling; and residuals, chemical burns, right calf, left thigh, and left buttock, rated at 0 percent disabling.

2.  The Veteran's service-connected disabilities are not so severe as to preclude him from engaging in substantially gainful employment.





CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a letters from April and June 2008.  The claim was subsequently readjudicated in a September 20120 statement of the case and a December 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.  The Board has noted that there is an indication in the Veteran's medical treatment records that he may be in receipt of disability payments from the Social Security Administration.  However, there is no indication that this was based on his service-connected disabilities.  The Board has noted that in a letter dated in July 2011, the RO requested that the Veteran provide evidence or information, to include any recent Social Security determinations.  The Veteran did not respond to that request.  

The Veteran was not provided a specific TDIU examination.  Nonetheless, his service-connected anxiety disorder NOS, and residuals, chemical burns, right calf, left thigh, and left buttock disabilities were evaluated at VA examinations on August 2010 and April 2008, respectively.  On review of the whole record, the Board finds that these examinations are adequate and provide sufficient information to reach a determination on the issue of TDIU.  See Floore v. Shinseki, 26 Vet. App. 376 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  TDIU 

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, neither nonservice-connected disabilities, or advancing age may be considered.  38 C.F.R. § 4.19.

Here, the Veteran originally claimed service connection for several conditions in March 2008 and also claimed that he was not able to work because of these conditions.  In a May 2008 VA Form 21-8940 and a November 2010 VA Form 9, the Veteran asserts that he is unable to work due to the severity of his service-connected mental disability.  He reported that his level of education was to the 3rd year of high school with a G.E.D.  He also reported having some training in being an iron worker and a plumber.  He reported working as an iron worker, as a "burner" and as a stocker for a large retailer.  

He is currently service connected for: (1) anxiety disorder NOS, rated at 30 percent disabling; and (2) residuals, chemical burns, right calf, left thigh, and left buttock, rated at 0 percent disabling.  These ratings do not meet the schedular requirements for entitlement to individual unemployability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

When the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  Nonetheless, this consideration is unavailing in this case.

The Veteran was afforded a VA examination on his claimed mental condition in August 2010.  In relevant part, the examiner considered the Veteran's reports that he is unable to work specifically because of chronic pain, and had been unemployed for one to two years.  In addition, the Veteran reported that he worked as a burner at a junk yard until a hernia repair surgery that caused nerve damage.  The Veteran did not meet the DSM-IV criteria for a diagnosis of Post-Traumatic Stress Disorder, but he was diagnosed with anxiety disorder NOS under Axis I and personality disorder NOS under Axis II.  The examiner found that the Veteran displayed pertinent symptoms of anxiety disorder NOS, which were moderate, but did not result in total occupational and social impairment; deficiencies in judgment, thinking, family relations, work, mood, or school; or reduced reliability and productivity.  The examiner found that the Veteran's anxiety disorder NOS causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning, and that the Veteran remains employable from a mental health perspective.

The Veteran also underwent a VA examination for his residuals of chemical burns in April 2008.  The Board acknowledges that the April 2008 examiner did not opine specifically on the effect of this service-connected disability on the Veteran's employment.  But, the examiner noted that each of the manifestations which constitute this service-connected disability do not result in limitation of motion or functional loss.

The Board recognizes that these VA examinations do not expressly assess the cumulative impact of both the Veteran's service-connected disabilities on his ability to work.  Nonetheless, by systematically describing the effect of each disability on any potential occupational impairment or functional loss, these examinations provide sufficient medical evidence for the Board to arrive at such an assessment on its own, and this is ultimately the Board's determination to make.  While the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such combined-effects medical examination report or opinion is required to adjudicate a TDIU claim.  Floore, 26 Vet. App. at 376.  The Board finds that this is especially true in the present case where one of the disorders has been specifically noted to cause no limitation of motion or functional loss.

Therefore, the Board finds that the totality of the evidence, including the aforementioned VA examinations, does not reflect that the Veteran stopped working due to his service-connected disabilities, or that he is unemployable due to his service-connected disabilities. 

In reaching these determinations, the Board has considered the Veteran's lay statements that he is unemployable due to his service-connected disabilities.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay evidence is not necessarily competent evidence; competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  The Veteran is competent to testify as to his observations, but he has not demonstrated that he possesses medical training and expertise to provide a competent opinion on a matter as complex as the issue of whether he is unemployable due to his service-connected disabilities.  See Jandreau, 492 F.3d at 1376-77.  Therefore, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the competent medical opinions of the April 2008 and August 2010 VA examiners.

Accordingly, the preponderance of evidence weighs against a finding that the Veteran's service-connected disabilities are of such severity as to preclude his participation in substantially gainful employment; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


